DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of Species b (Fig. 4-6) in the reply filed on 11/3/21 is acknowledged.
Claims 31 and 32 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 11/3/21.
The claimed limitations of claim 31 are directed to species c which was a non-elected species and therefore the claims were withdrawn. 
Specification
The disclosure is objected to because of the following informalities: On paragraph [0001], the corresponding patent number for the parent application must be added.  
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 16-30 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The term “substantially” in claims 16, 17, 24, 27, and 28 is a relative term which renders the claim indefinite. The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 16-22 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gilbertson et al. (5,064,431).
th splice point as seen in the figure below) having a first free end (22,24) (Fig. 1) that extends through the first splice point of the sheath (see figure below) and a second strand portion (portion that passes though both the 2nd and 3rd splice points as seen in the figure below) extends through the second splice point (see figure below) and through the third splice point (see figure below), and the first strand portion crosses over the second strand portion outside of the sheath to establish the bridge configuration (see figure below).
Gilbertson further discloses wherein the first strand portion has a first free end (22, 24) outside the sheath (Fig. 1-2); the second strand portion having a second free end (26, 28) outside the sheath (Fig. 1-2); wherein the sheath is configured in a circular or oblong shape (Fig. 1); wherein the first splice point is spaced from the second splice point along the tubular body of the sheath (see figure below); wherein the sheath defines a perimeter, and the flexible strand establishes the bridge configuration inside a space defined by the perimeter (Fig. 1-5); .

    PNG
    media_image1.png
    653
    791
    media_image1.png
    Greyscale

Claim(s) 17-20, 23-25, and 28 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Norton et al. (2012/0059417).
Norton discloses a suture construct, comprising: a sheath (76, 74) including a tubular body (76, 74) (Fig. 18a and [0066]) having a first open end (see figure below), a second open end (see figure below), a first splice point (see figure below), and a second splice point (see figure below), wherein the first open end faces and is adjacent to the second open end (Fig. 18a st splice and halfway through the sheath) having a first free end outside the sheath (see figure below), a second strand portion (see figure below where it extends from the send end into the 2nd splice and halfway through the sheath) having a second free end outside the sheath (see figure below), the first strand portion extends through the first splice point of the sheath (see figure below), and the second strand portion extends through the second splice point of the sheath (see figure below). 
Norton further discloses wherein the sheath is configured in a circular or oblong shape (Fig. 18a and 18c); wherein the first splice point is spaced from the second splice point along the tubular body of the sheath (see figure below), wherein the sheath defines a perimeter (Fig. 18a and 18c), and the flexible strand establishes the bridge configuration inside a space defined by the perimeter (Fig. 18a); wherein flexible strand includes another strand portion (3rd strand portion in the figure below where it extends through the two open ends) that extends between the first open end to the second open end (see figure below); wherein the first open end and the second open end are substantially flat (Fig. 18a); wherein the flexible strand includes a third strand portion (see figure below where it extends through the two open ends), and the first strand portion and the second strand portion cross over the third strand portion outside of the sheath to establish the bridge configuration (see figure below); wherein the first strand portion and the second strand portion are substantially perpendicular to the third strand portion (see figure below).


    PNG
    media_image2.png
    501
    779
    media_image2.png
    Greyscale


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Stone discloses a suture construct which appears to meet the claimed limitations. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DIANNE DORNBUSCH whose telephone number is (571)270-3515. The examiner can normally be reached Monday-Wednesday 9 am-3 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on (571) 272-7134. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DIANNE DORNBUSCH/             Primary Examiner, Art Unit 3771